IN THE UNITED sTATEs DIsTRICT CoURT F§&m § §§
FoR THE DIsTRiCT oF MoNTANA ,

HELENA DIvIsIoN HA:? c mg
C'°'*' L.’~S Distn'ci CO. r.
KYLE sANBoRN, cv 18-00037-H-DLE“‘"§;,.§;;'\quWS“‘
Plaintiff,
vs. ORDER
RAEANNE RoLAND,
Defendant

 

 

By Order dated January 3, 2019, the Court dismissed Plaintiff Kyle
Sanborn’s claims arising under the First, Fourth, and Eighth Amendments
regarding the incidents on December 12, 2017. Mr. Sanborn was given leave to
file an amended complaint and was specifically advised that if no amended
complaint was filed on or before January 29, 2019, this matter Would be
dismissed. Mr. Sanborn failed to file an amended complaint

Accordingly, the Court issues the following:

ORDER

l. This matter is DISMISSED.

2. The Clerk of Court is directed to close this matter and enter judgment in
favor of Defendant pursuant to Rule 58 of the Federal Rules of Civil Procedure.

3. The Clerk of Court is directed to have the docket reflect that the Court

l

certifies pursuant to Rule 24(a)(3)(A) of the Fedcral Rules of Appellate Procedure
that any appeal of this decision would not be taken in good faith. No reasonable
person could Suppose an appeal would have merit. The record makes plain the
Cornplaint lacks arguable substance in law or fact.

4. The Clerk of Court is directed to have the docket reflect that this
dismissal counts as a strike pursuant to 28 U.S.C. § l9lS(g) because Mr. Sanborn

failed to State a claim upon which relief may be granted.

   
   

DATED this 4_“k"day ofMarch, 20

   

it

Dana L. Christensen, Chief District Judge
United States District Court

